Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
Response to Amendment
The amendment received on 4/28/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objection of claims 2, 12 and 20 have been withdrawn due to the amended claims.
 Applicant’s arguments, see pgs 7-10, with respect to the rejection of claims 1 and 11 under 35 USC 103 as being unpatentable over Siegert (US 5,138,857) in view of Harsch (EP 0703018 A1) have been fully considered and are persuasive. The examiner agrees that the combination of Siegert and Harsch does not teach the oscillation of the sub blankholder such that the workpiece is completely released by the sub blankholder and upper die. While the combination does teach a releasing of the workpiece where the examiner interprets releasing 
Applicant’s arguments, see pgs 7-10, with respect to the rejection of claim 15 under 35 USC 103 as being unpatentable over Siegert in view of Harsch have been fully considered but are not found to be persuasive. The applicant did not amend the claim to disclose a “complete release” as stated in the applicant’s remarks. Siegert discloses vertically adjustable bolts (7) that adjust or extend the sub blankholder (6) relative to the main blankholder (8) which allows specific pressures to be applied to the sub blankholder (6), but does not disclose an oscillation relative to the main blankholder. However, Harsch teaches of a blankholder that is oscillated by a drive mechanism for the purpose of creating a repetitive loading and unloading on a workpiece which allows for a release that permits optimal flow behavior of the workpiece between the blankholder and an upper die. Therefore it would have been obvious to modify the vertically adjustable bolts of Siegert, to oscillate the sub blankholder and create a repetitive loading and unloading of the workpiece, as taught by Harsch, in order to allow for a release and permit optimal flow behavior of the workpiece between the sub blankholder and the upper die. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claim 1, Line 10] and [Claim 11, Line 12] each recite “the upper die and the sub blankholder completely release the associated workpiece”. However, the disclosure only sets forth that a release occurs “for a fraction of the time” (¶15) which does not describe a complete release. For the workpiece to be completely released from the upper die and sub blankholder there would have to be no contact with the workpiece by the upper die or sub blankholder. So, as seen in Fig 5, even if the sub blankholder were to retract away from the workpiece completely, the workpiece would remain in contact with the upper die. Therefore the disclosure does not disclose evidence of the workpiece being completely released.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1, Line 10] and [Claim 11, Line 12] each recite “the upper die and the sub blankholder completely release the associated workpiece”. However it is unclear how both the upper die and sub blankholder can completely release the workpiece if the upper die is constantly pressing down on the workpiece. If the sub blankholder is oscillating away from the upper die, the workpiece would still be in contact with the upper die which is not a complete release. To be completely released, the workpiece would not be in contact with the upper die and the sub blankholder.
Claim 11, Line 11 recites “an upper die”. However, lines 2 and 3 already set forth an upper die. Is the press intended to have a second upper die or is this referring to the previous upper die? For examination purposes, the examiner will interpret this limitation as “the upper die”.
Note, no prior art rejection is being applied to claims 1-14. However, if the 112(a) and 112(b) rejections are overcome by amending the claims by removing “completely release”, the previous art rejection (Siegert in view of Harsch) may be made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siegert (US 5,138,857) in view of Harsch (EP 0703018 A1).
Regarding Claim 15, Siegert discloses a method for drawing a metal part comprising: moving an upper die (3) in a downward direction toward the metal part (2) positioned on a blankholder (6, 8), wherein the blankholder includes a main blankholder (8), and a sub blankholder (6) movably connected to the main blankholder (8) (Col 4, Lines 25-31); and controlling a blankholder drive mechanism (15) mounted directly to 
While Siegert discloses the blankholder drive mechanism adjusts extension or retraction of the sub blankholder relative to the main blankholder (Col 4, Lines 25-31), Siegert does not disclose the sub blankholder oscillates relative to the main blankholder, wherein the oscillation includes movements of the sub blankholder away from and towards the upper die.
However, in the same field of endeavor, Harsch teaches a draw press (Fig 1) comprising a blankholder (3) which is oscillated by a blankholder drive mechanism (17, 18), wherein the oscillation includes movements away from and towards an upper die (not shown) during operation of the draw press for the purpose of creating a constant loading and unloading on a metal part which allows optimal flow behavior of the metal part between the blankholder and an upper die (Fig 2) (Line 78-85).    
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the blankholder drive mechanism of Siegert to oscillate the sub blankholder away from and towards the upper die, as taught by Harsch, in order to create a constant loading and unloading on the metal part which allows optimal flow behavior of the metal part between the sub blankholder and an upper die (Harsch: Lines 78-85).

Regarding Claim 17, the combination further teaches the oscillation (Harsch: Fig 2) of the sub blankholder (Siegert: 6) includes movements of the sub blankholder in a direction (vertical) parallel to the downward direction in which the upper die (Siegert: 3) is moved (Harsch: Lines 78-85); the oscillation includes the movements of the sub blankholder away from and towards10 Atty. Dkt. No. HRA-37831.01the upper die (Siegert: 3) (Harsch: Lines 78-85); the movements of the sub blankholder (Siegert: 6) away from the upper die (Siegert: 3) during the oscillation (Harsch: Fig 2) are effected by the blankholder drive mechanism (Siegert: 15) (Siegert: Col 4, Lines 25-31).
Regarding Claim 18
Regarding Claim 19, Harsch further teaches the blankholder (3) is oscillated at a frequency greater than 15 Hz (Lines 163-165).
Therefore, the combination of Siegert and Harsch teaches the blankholder drive mechanism (Siegert: 15) oscillates the sub blankholder (Siegert: 6) at a frequency greater than 15 Hz (Harsch: Lines 163-165).
Regarding Claim 20, the combination further teaches the blankholder drive mechanism (Siegert: 15) includes a spindle servo motor (Siegert: 24) (Col 5, Lines 10-12; Claim 6); and the spindle servo motor includes a spindle (Siegert: 7, 22, 23) having a distal end engaging the sub blankholder (Siegert: 6).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the main blankholder and sub blankholder directly contact each other at a common interface”  in combination with the rest of the claimed limitations set forth in claim 16.
The combination of Siegert and Harsch teach the method of drawing a metal part as claimed in claim 15 where an oscillation is created between the main blankholder and upper die. 

It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the main blankholder and sub blankholder directly contact each other at a common interface”  in combination with the rest of the claimed limitations set forth in claim 16.
Stolte (DE 10344941 A1) discloses the method of drawing a metal part as claimed in claim 15 where an oscillation is created between the main blankholder and upper die and the main blankholder presses against the upper die other than through the sub blankholder. 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention of contact between the main and sub blankholders would destroy the workability of the base reference. The only way for the sub blankholder and main blank holder to make contact is to remove the spring mechanism linking them which would destroy the reference by removing the created oscillation.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the main blankholder presses against the upper die other than through the sub blankholder”  in combination with the rest of the claimed limitations set forth in claim 16.
The combination of Shimizu (JP 60191620 A) and Harsch teach the method of drawing a metal part as claimed in claim 15 where an oscillation is created between the main blankholder and upper die and the main blankholder and sub blankholder directly contact each other at a common interface. 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention of the main blankholder pressing against the upper die other than through the sub blankholder would require hindsight. There is no motivation to drastically rearrange the apparatus in order to create pressing between the main blankholder and upper die. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuoka (US 6,016,680) discloses a press apparatus having a sub blankholder connected via a spring to a main blankholder. As an upper die presses downward on a workpiece a cam mechanism linked between the upper die and the main blankholder is used to reduce the noise created by the impact of the upper die.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725